        Case 3:20-cv-02731-VC Document 180-2 Filed 05/15/20 Page 1 of 5



                                  DILBAGH SINGH
                           SHORT-FORM BAIL APPLICATION

SUMMARY:

Mr. Singh has lived in the United States since he was 13 years old, when he came from India as a
lawful permanent resident with his family. Mr. Singh has struggled with serious mental health
issues since his youth, and he suffered several criminal convictions during periods that he was
not effectively medicated. He is now on several medications, and states that he feels that his
mental health is finally stable. His family in Yuba City, California is waiting to welcome him to
their home, where they will support him. Mr. Singh also suffers from hypertension, which, in
addition to his mental health diagnoses, puts him at high risk from COVID-19.

   1. Name: Dilbagh Singh

   2. Age: 42

   3. Sex: Male

   4. Primary Language: English and Punjabi

   5. If Hearing, Is An Interpreter Needed? No

   6. Detained in: Mesa Verde Detention Facility _X__ or Yuba County Jail ___

   7. Dorm Unit: C Dorm

   8. Date of Bond Hearing, If Any: None.

   9. Outcome of Bond Hearing, If Any: N/A.

   10. Length of Time in Detention: Since November 16, 2018.

   11. Medical Condition(s) That Put Detainee At Risk:
       • Mr. Singh has hypertension. He currently takes Lisinopril daily, and has been
         medicated for hypertension for many years.
       • Mr. Singh has a history of hearing voices and has been diagnosed with psychosis. He
         experiences panic attacks in ICE detention. He currently takes Zyprexal (an anti-
         psychotic medication), Buspar (an anti-anxiety medication), and Remeron (an
         antidepressant).
       • In approximately 2000, Mr. Singh underwent a course of treatment for tuberculosis.
         He received an inhaler at that time, which he took for about two years. Since around
         that time, he experiences cold sweats nightly.
       • Mr. Singh has also been told he has high cholesterol, and was previously taking
         medication for it, though has not at Mesa Verde.



                                                                              Dilbagh Singh
                                                                                               1
       Case 3:20-cv-02731-VC Document 180-2 Filed 05/15/20 Page 2 of 5




12. Attorney Name, Phone, Address and Email: None.

13. Felony or Misdemeanor Convictions, Including Date and Offense:

   Mr. Singh reports that his criminal history resulted from his serious mental health
   struggles, and that the incidents occurred during periods of time when he was
   unmedicated, or improperly medicated. For that reason, he states that he does not
   remember the exact circumstances of all of his convictions, but is providing information
   where he can. In addition, he acknowledges that he struggled with alcohol/substance
   abuse in the past. He has stopped drinking, and has attended rehabilitation classes, anger
   management programs, and meetings while incarcerated in order to commit himself to
   sobriety and being in the best position to maintain his mental health. Mr. Singh reports
   that he now feels on a stable mental health treatment program which he will continue
   after his release.

   Mr. Singh does not have an attorney, and class counsel does not have access to Mr.
   Singh’s criminal records or rap sheet. The following is based on conversations with Mr.
   Singh, who has described his criminal convictions to the best of his ability through
   multiple conversations with class counsel, as well as review of ICE’s Forms I-213. Class
   counsel notes that ICE has provided two I-213s (dated 2007 and 2018) and the two forms
   have different information regarding Mr. Singh’s criminal history:

   •     1997: Cal. P.C. 148(a) (resisting arrest). 30 days in jail.
   •     2001: According to ICE’s Form I-213, Mr. Singh was convicted of trespassing in
         Douglas County, Nevada, and sentenced to 10 days in jail. To the best of Mr. Singh’s
         memory, he only spent a few hours in jail in Nevada.
   •     12/22/2003: According to ICE’s Form I-213, Mr. Singh was convicted of battery and
         “disturbs by loud unreasonable noise”/obstructing public officer and sentenced to 45
         days in jail and 24 months probation.
   •     2003: According to ICE’s Form I-213, Mr. Singh was convicted of Cal. H&S
         11377(a) (possession of controlled substance). 60 days in jail and 3 years probation. It
         appears from ICE’s 213 that this conviction was later “expunged.”
   •     2006: Cal. P.C. 647(f) (disorderly conduct). 120 days in jail.
   •     2009 arrest and 2010 conviction. According to ICE’s 2007 Form I-213, Mr. Singh
         was convicted of “aggravated assault—family—strongarm” and sentenced to 3 years.
         Mr. Singh believes the penal code section was Cal. P.C. 243(d) (battery with serious
         bodily injury), which is consistent with ICE’s 2018 I-213. Mr. Singh believes he
         served 360 days in jail, and later received a probation violation that increased his
         sentence, and he ultimately served half of the 3-year term. Mr. Singh stated that he
         believes he was convicted of hitting his mother, but he did not hit her. He believes
         there was a communication issue between his mother and the police because his
         mother is a monolingual Punjabi speaker. Class counsel also spoke with Mr. Singh’s
         mother, who said that Mr. Singh did not hit her.
   •     2015: Cal. H&S 11377(a) (possession of controlled substance). 4 days in jail. Per ICE
         records, he has a second 11377(a) in 2015, for which he was sentenced to 12 days
         jail.

                                                                              Dilbagh Singh
                                                                                                2
       Case 3:20-cv-02731-VC Document 180-2 Filed 05/15/20 Page 3 of 5




   •     According to ICE I-213, Mr. Singh had two parole violations—one in 2015 and one
         in 2016—but it is unclear to which underlying convictions they relate.
   •     2017: Cal. P.C. 664/422 (attempted criminal threats). 16 months jail.
             o According to Mr. Singh, this case relates to incident where he slept in an
                 abandoned truck when it was cold, and the owner found him and called the
                 police. Mr. Singh reports that he did not threaten the owner of the truck.
   •     2018: Cal. P.C. 422 (criminal threats). 2 years in jail.
             o Mr. Singh states that this conviction arose out of an incident involving Mr.
                 Singh’s teenaged niece who called the police. Mr. Singh reports that he was
                 not effectively medicated at the time of this incident. Class counsel spoke with
                 Mr. Singh’s sister-in-law (the mother of the then-teenaged niece) who states
                 that her daughter was upset by Mr. Singh coming to their house and called the
                 police. Mr. Singh’s sister-in-law stated that her daughter was annoyed, but
                 that Mr. Singh did not do anything threatening when coming over to the
                 house. Mr. Singh states that, in connection with this incident, he believes a
                 protective order issued protecting his niece, possibly automatically by the
                 court. He believes he was charged with Cal P.C. 273.6(a) (disobeying a
                 protective order), but he believes he was not convicted of this offense. Mr.
                 Singh does not believe that there are any protective orders currently in place.
                 Nevertheless, if released, Mr. Singh states that he will stay away from his
                 niece. When class counsel spoke with Mr. Singh’s sister-in-law (the mother of
                 the then-teenaged niece), she confirmed that her older daughter lives in
                 another city now, and that she is not worried about having Mr. Singh stay at
                 her house now.
   •     (Note that ICE’s spreadsheet provided to class counsel lists Mr. Singh’s sole criminal
         history as a 2019 hit and run and DUI, but this appears to be incorrect. Mr. Singh was
         incarcerated in Mesa Verde in 2019, and instead reports the above criminal history to
         the court)

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense: None to Mr. Singh’s knowledge.

15. Scheduled Removal Date, If Any: None known.

   Mr. Singh was unrepresented during his removal proceedings because he could not afford
   an attorney, and he was ordered removed. The Board of Immigration Appeals affirmed
   the Immigration Judge’s removal order on October 28, 2019. Mr. Singh expressed to
   class counsel that he did not feel that he could adequately represent himself without an
   attorney in his immigration matters.

   ICE has not removed Mr. Singh even though his removal order became final over six
   months ago. Mr. Singh states that he has cooperated with ICE. Mr. Singh wants to file a
   habeas petition for release pursuant to Zadvydas v. Davis 533 U.S. 678 (2001) (holding
   that an individual’s detention, where subject to a removal order, exceeds six months, it
   becomes presumptively unreasonable, and holding that said individual must be released


                                                                              Dilbagh Singh
                                                                                               3
Case 3:20-cv-02731-VC Document 180-2 Filed 05/15/20 Page 4 of 5
         Case 3:20-cv-02731-VC Document 180-2 Filed 05/15/20 Page 5 of 5




           •   Mr. Singh’s lawful permanent resident mother has diabetes, high blood pressure,
               and had heart surgery in the past few months. Mr. Singh would like to be able to
               help care for his mother, as he has done for many years. His mother, Ms. Kaur, is
               devastated to be separated from her son.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not Applicable.

       ___ Medical records
       ___ Rap sheet
       ___ I-213
       ___ Letter from proposed custodian
       ___ Bond hearing decision and/or transcript


All information in this application is accurate based on information and belief. This application
was prepared using information obtained through several telephone conversations with Mr.
Singh, and review of ICE’s arrest records (Form I-213) for Mr. Singh. It is also based on co-
counsel, Judah Lakin’s, conversation with Mr. Singh’s proposed custodian and family, with the
assistance of a Punjabi interpreter.

In preparing this application, class counsel did not have access to further fingerprint, criminal, or
immigration records for Mr. Singh, who is pro se.

Respectfully submitted,

/s/Amalia Wille
Amalia Wille




                                                                                  Dilbagh Singh
                                                                                                    5
